department of the treasury internal_revenue_service washington d c cc dom fi p date number uilc release date spr-106243-00 - wli memorandum for district_counsel manhattan cc ner man attn roland barral from subject assistant chief_counsel financial institutions and products cc dom fi p revocation of the conformity_election under sec_1_166-2 this memorandum responds to your request for technical assistance concerning the revocation of the conformity_election under sec_1 d this document is not to be cited as precedent issue sec_1 what circumstances warrant the revocation of the conformity_election in sec_1_166-2 in what circumstances are charge-offs substantially in excess of those warranted by reasonable business judgment for purposes of sec_1 d iv d should an agent examine the underlying loans to determine a pattern of abuse or must the agent first compare book and tax bad_debt deductions to see if there are obvious inconsistencies conclusion if an examination of a bank’s books_and_records reveals that there is a pattern of charge-offs in the wrong year or the bank fails to follow the method_of_accounting required by the conformity_election or under all the facts and circumstances the charge-offs were substantially in excess of reasonable business judgment in applying the regulatory standards of the bank’s supervisory authority the conformity_election may be revoked spr-106243-00 there are various circumstances in which a bank may be considered to have deducted charge-offs that were substantially in excess of reasonable business judgement although we can provide some examples they cannot be considered all inclusive or dispositive for a particular case because the standard in sec_1_166-2 is based upon a facts and circumstances analysis under sec_1_166-2 the internal_revenue_service may audit a bank that has made the conformity_election to determine whether a bank complies with the requirements for the accounting_method in particular as well as the requirements for a bad_debt deduction in general it is within an agent’s discretion to determine the most appropriate audit procedure for the conformity method this may include not only comparison of book and tax conformity but also the examination of underlying loan files and accounts facts in general under sec_166 a deduction is allowed for any debt which becomes worthless within the taxable_year for tax years ending on or after date a bank may obtain a conclusive_presumption of worthlessness for its bad_debts by making a conformity_election under sec_1_166-2 under this election a debt charged off for regulatory purposes is conclusively presumed to be worthless in whole or in part if the charge-off results from a specific order from a regulatory authority or the charge-off corresponds to the bank’s classification of the debt as a loss asset for regulatory purposes for purposes of this technical assistance memorandum we assume a bank has made a valid conformity_election a valid election requires a bank first to make an election pursuant to sec_1_166-2 and second in connection with its most recent examination by its supervisory authority to receive an express_determination_letter verifying that the bank maintains and applies loan loss classification standards that are consistent with the supervisory authority's regulatory standards pursuant to sec_1_166-2 law and analysis issue under the conformity_election a debt charged off for regulatory purposes is conclusively presumed to be worthless in whole or in part if the charge-off results from a specific order from a regulatory authority or the charge-off corresponds to the bank’s classification of the debt as a loss asset for regulatory purposes sec_1_166-2 bank examiners may classify a loan or some portion of a loan according to the degree of risk associated with a particular loan and its potential for future losses banks use similar criteria in their internal loan review spr-106243-00 process the relevant loan classifications are as follows loss loans doubtful loans and substandard loans if bad_debt deductions are regularly claimed for loans not charged off pursuant to a specific order or for charge-offs that don’t correspond to a regulatory loss classification standard then a bank is not correctly using the conformity method the conformity_election may be revoked when the bank in fact fails to follow the method_of_accounting provided by the regulation sec_1_166-2 a fundamental inquiry to verify if a bank is correctly applying the conformity method is first to ensure that the worthless loans are owned by the bank for book and tax purposes the ownership question may arise when a bank enters into securitized transactions in which it pledges its loans as security the pledged loans may be considered owned by the bank for tax purposes however the bank may not own the loans for regulatory purposes in these circumstances if the bank does not own the loans for book regulatory purposes the loans cannot be charged off on the bank’s books under the loss classification standards and therefore the conformity_election cannot apply to the securitized loans there are two other circumstances under which the conformity_election may be revoked by the commissioner first a bank is not entitled to use the election and the conclusive_presumption when there is a pattern of charge-offs in the wrong year sec_1_166-2 second the commissioner may revoke the election when under all the facts and circumstances the charge-offs were substantially in excess of reasonable business judgment in applying the regulatory standards of the bank’s supervisory authority see issue below sec_1_166-2 provides that a bad_debt deduction for a loan that is subject_to regulatory loss classification standards is allowable for a taxable_year only to the extent that the debt is conclusively presumed to have become worthless during that year if an examination of the bank’s books and 1uniform agreement on the classification of assets and appraisal securities held by banks see attachment to comptroller of the currency banking circular no rev comptroller of the currency communications department washington dc 2see statement of financial_accounting standards no with respect to loans not subject_to regulatory loss classification standards bad_debt deductions are determined under the general rules of sec_166 sec_1_166-2 spr-106243-00 records reveals that the bank has engaged in a pattern of charging off loans in the wrong year either early or late the conformity_election may be revoked pursuant to sec_1_166-2 issue sec_1_166-2 states that a conformity_election may be revoked by the commissioner if it is determined that a bank has taken charge-offs and deductions that under all the facts and circumstances existing at the time were substantially in excess of reasonable business judgment in applying the regulatory standards of the bank’s supervisory authority the determination of what constitutes charge-offs substantially in excess of those warranted by reasonable business judgment is based on the facts and circumstances of each case in the preamble to the final regulations under sec_166 concerning the conclusive_presumption of worthlessness the service acknowledges that a supervisory authority’s express determination as described in revproc_92_84 1992_2_cb_489 permits some flexibility in the application of a bank’s loan loss classification standards immaterial deviations from regulatory standards in the case of individual loans do not preclude the issuance of an express_determination_letter a similar concept should apply for tax purposes an immaterial deviation from the regulatory standards in the case of individual loans should not result in the revocation of the conformity_election however an adjustment to correct errors may be considered if an examination of the bank’s books_and_records reveals that the bank has claimed excessive charge-offs and deductions material deviations the conformity_election may be revoked although a bank’s regulator may issue an express_determination_letter the commissioner not the bank’s regulator determines whether a bank is in compliance with the tax laws some general guidelines to check for material deviations may include federal studies such as the federal reserve bank of new york’s publication current issues in economics and finance that track current industry charge-off averages for example if the current industry charge-off average is six percent of outstanding loans for the type being examined and the taxpayer is charging off percent a material deviation may exist when data in loan files do not support a bank’s charge- offs 4preamble to sec_1_166-2 t d 1992_1_cb_95 sec_446 requires that a method_of_accounting clearly reflect income spr-106243-00 if it is not possible to determine industry charge-off averages for similar types of loans and periods a bank’s experience with recoveries may reflect a material deviation for example if a bank were recovering percent or more of the charged-off loans a material deviation may exist when data in loan files do not support a bank’s deductions at the time of the charge-offs the analysis may be the same if a bank routinely sells charged-off loans for a price that materially exceeds its basis issue as discussed above sec_1_166-2 provides three circumstances under which the conformity_election may be revoked by the commissioner to establish any one of the three circumstances may require an examination of a bank’s books records and underlying loan files an audit can commence with a comparison of the book charge-offs and bad_debt deductions to see if there are any obvious inconsistencies which should be reconciled however it is within an agent’s discretion to determine the most appropriate audit procedure note that the consistency required by the regulations is specifically between the book charge-offs resulting from a specific order or charge-offs taken under the regulatory loss classification standards and the bad_debt deductions claimed on a bank’s return a bank that fails to maintain this consistency is not correctly applying the method_of_accounting not all inconsistencies between book charge-offs and tax deductions violate the requirements of the regulations for example loans not subject_to regulatory loss classification standards are outside the scope of the conclusive_presumption but may be accounted for under the general rules of sec_166 three examples of loans or portions of loans not subject_to loss classification standards are loans accounted for on a cost_recovery basis interest accrual reversals and in- substance-foreclosures another example of an acceptable inconsistency would be doubtful or substandard loans that may be charged off for book purposes but do not meet the loss classification standards and therefore are not allowed as a tax bad_debt deduction in this case tax bad_debt deductions would be less than book charge-offs if an examination of the bank’s books_and_records reveals that bad_debt deductions have been taken for loans that have been classified for regulatory purposes as doubtful or substandard then consistency has not been maintained by the bank banks that refuse to provide documentation ie books records or loan files may be issued a summons see 12_fsupp2d_982 d minn spr-106243-00 ultimately because you are unlikely to find perfect consistency on the face of a bank’s tax_return and it’s financial records for total charge-offs versus bad_debt deductions for loans subject_to the conformity_election examination of a bank’s books_and_records including loan files may be necessary to determine whether the conformity_election method_of_accounting was applied correctly and to determine whether circumstances otherwise exist that warrant removing a bank from the method if you have any further questions please contact cc dom fi p at assistant chief_counsel financial institutions and products by steven r glickstein counsel to the assistant chief_counsel
